IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  March 19, 2009
                                 No. 08-40266
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

ZACK ZEMBLIEST SMITH, III

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 1:94-CR-68-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      As part of his 1994 sentence for robbery and using a firearm during a
crime of violence, Zack Zembliest Smith, III, federal prisoner # 04838-078, was
ordered to pay $22,937.12 in restitution. In 2007, Smith filed a pro se “Motion
for Clarification of Restitution and Judgment,” asking the district court to clarify
that he was not required to make restitution payments until he was released
from custody.    The district court entered an order stating that Smith was



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40266

required to make payments while incarcerated and that he could be sanctioned
for failure to comply with the Bureau of Prison’s Inmate Financial Responsibility
Program. Smith appeals.
      Neither Smith nor the district court provided a specific jurisdictional basis
for his motion. In addressing a similar motion, we have considered and rejected
various alternative theories of jurisdiction. See United States v. Hatten, 167 F.3d
884, 885 (5th Cir.1999).       Because Smith essentially has appealed an
unauthorized motion, we vacate the district court’s judgment and remand the
case for entry of an order dismissing the motion for lack of jurisdiction. See id.
      VACATED and REMANDED.




                                        2